DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 12-29-2020.  Claim 11 new.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li CN204733373U in view of Seo 2013/0094685

Regarding claim 1, Li CN204733373U discloses a micro speaker includes a front cover and a back cover, and a vibration system and a magnetic circuit system are accommodated a space jointly enclosed by the front and the back cover, [4,10]) and further discloses a plurality of injection molding inserts (Fig 8, plurality of injection molding inserts/hot melt column, [35, 46]) disposed along a vibration direction of the diaphragm (Fig 8, para [4,10] discloses micro-speaker includes vibrating system, magnetic circuit system are accommodated in the space jointly enclosed by two shells/cases);
wherein each of the infection molding inserts (Fig 8, hot melt columns 36) comprises a first end (Fig 8 shows a first end of hot melt column 36 molding inserting through hot melt hole 22 and molding to front casing 10b) and a second end (Fig 8 shows a 
the first end joined with a surface of the front sound cavity cover proximate to the diaphragm (Fig 8 shows the first end of hot melt column 36 molding inserting through hot melt hole 22 jointed with a surface of the front casing 10b) and the second end joined with a surface of the rear sound cavity cover proximate to the diaphragm (Fig 8, the second end of hot melt column 36 jointed with a surface of the rear sound cavity cover/casing 30b).
Li discloses the vibrating system (Fig 8, para [4,10] micro-speaker includes vibrating system, magnetic circuit system are accommodated in the space jointly enclosed by three shells/cases), Li does not specifically show the magnet circuit system, voice coil and a vibrating plate.
Seo discloses a speaker (Figs 1-5 micro speaker 10, , [27-28], Abstract), comprising a vibration system (Fig 2, vibration system includes a yoke 12, a magnet 13, a plate 14, a vibrating plate 15, voice coil 16, [28]) and a
magnetic circuit system (Fig 2, magnets 13) matched with the vibration system (Fig 2 shows);
the vibration system comprises a diaphragm (Fig 2, diaphragm/vibrating plate 15, [28]) and a voice coil (Fig 2, 16, [28]) coupled to the diaphragm (Fig 2 shows voice coil 16 coupled to the diaphragm/vibrating plate 15);
further comprising a front sound cavity cover (Fig 2, a front sound cavity cover/an upper cover 17, [28]) and a rear sounds cavity cover (Fig 2 a rear sound cavity cover/a lower case 11, [28-29]), 

 a space between a back side of the diaphragm and the rear sound cavity cover forms a rear sound cavity (Fig 2 shows a space between diaphragm/vibrating plate 15 and the plate 14, the rear sound cavity cover/lower 11 forms a rear sound cavity cover/lower case 11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the vibration system disclosed by Li with the elements taught by Seo for the purpose of implementing a well- known form of the vibration system.
Regarding claim 2, Li as modified by Seo discloses the speaker according to claim 1, further comprising a housing (Fig 3 a housing/frame 30, [28] accommodating the vibration system )and the magnetic circuit system (Fig 2 magnet 13, [28]), and a front cover (Fig 2 an upper cover 17, [28]) assembled with the housing; 
wherein the front sound cavity cover is a front cover of the speaker (Fig 2 the front sound cavity cover/the upper cover 17, [28]); 
a bottom surface of the housing has an opening (Fig 3 shows a bottom surface of the housing/frame 30 has an opening), and 
the magnetic circuit system (Fig 2, magnet 13, plate 14, [28]) comprises a magnetic conductive yoke (Fig 2, yoke member 12, [28]) assembled at the opening of the bottom surface of the housing as the rear sound cavity cover (Fig 2, rear sound cavity cover/lower case 11). 

Regarding claim 3, Li discloses the speaker according to claim 1, wherein the first end of each of the injection molding inserts is configured as a front sound cavity support surface (Fig 8, a first end of hot melt column 36 molding inserting through hot melt hole 22 configured as a front sound cavity support surface/ the front casing 10b) and the second end is configured as a rear sound cavity support surface (Fig 8, the second end of the injection molding inserts/hot melt column 36 is configured as a rear sound cavity/the rear casing 30b); 
wherein the speaker further comprises a diaphragm connection surface arranged between the first ends and the second ends, and the diaphragm is connected and fixed on the diaphragm connection surface (Para [4,10] discloses micro-speaker includes vibrating system, magnetic circuit system are accommodated in the space jointly enclosed by two shells/cases, Fig 8).
Regarding claim 8, Li discloses the speaker according to claim 1, wherein the housing is obtained by pre-embedding the injection molding insert and then through injection molding (para 10, 15 discloses the casing is formed combining at least two casings, and the casing are integrally formed by a two colors injection molding process, combined with hot melt process).
Regarding claim 9, Li discloses the speaker according to claim 1, wherein the housing is of a rectangular structure having four corners (para 40 discloses a miniature speaker has a rectangular structure having four corners, Fig 8),
wherein the plurality of injection molding inserts comprise four injection molding inserts (Fig 8 four hot melt column 36, [35]), each arranged at a different one of the four corners of the housing (Fig 8 shows each hot melt column 36 arranged at a different one of the four corners).
Regarding claim 10, Li discloses a speaker module, comprising: a module shell (Fig 8 module shell/front case 10b, case 20b, case 30b, para 40) and the speaker (Fig 8, para [4,10] micro-speaker includes vibrating system, magnetic circuit system are accommodated in the space jointly enclosed by shells/cases) and speaker according to claim 1, wherein the speaker is arranged in the module shell (Fig 8, para [4,10] discloses micro-speaker includes vibrating system, magnetic circuit system are accommodated in the space jointly enclosed by shells/cases); the module shell (cases 10b/20b/30b) has a sound outlet (Fig 8 shows a sound outlet near element 32 in case 30b) and the speaker is adapted to transmit sound from the sound outlet (Fig 8 shows the sound outlet near element 32 in case 30b).
Allowable Subject Matter
5.	Claims 4-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to discloses each of the injection molding inserts is a rigid injection molding insert, comprising an insert body and a support plate (55); wherein, the 
	The prior art fails to discloses wherein a rough structure is provided on the insert body; the rough structure (56) is located on the first inlay and/or the second inlay: wherein the rough structure is selected from the group consisting of a spiral structure, a continuous convex-concave structure and an irregular pattern as enable in applicant’s Fig 4.
Conclusion
6           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.








If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653